DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
This is in response to application no. 17/505,245 filed on October 19, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “extracting, by a controller, a location of maximum resolution of a top view image of a vehicle generated by cameras” (in claim 1); “setting, by the controller, a replacement image area that is larger than an image area of the vehicle…” (in claim 1); “replacing, by the controller, a non-obtainable image area of the top view image of the vehicle with the replacement image area” (in claim 1); “replacing, by the controller, the non-obtainable image area of the top view image of the vehicle…” (in claim 2); “the controller determines a movement direction of the image of the vehicle…” (in claim 3); “the controller replaces the non-obtainable image area of the top view image of the vehicle…” (in claim 4); “the controller generates a left image of the vehicle by using the front image of the vehicle of the first camera and the rear image of the vehicle of the second camera” (in claim 6); “ a controller configured to extract a location of maximum resolution of a top view image of the vehicle generated by the cameras” (in claim 8); “the controller sets a replacement image area that is larger than an image area of the vehicle included in the top view image …”(in claim 8); “the controller replaces a non-obtainable image area of the top view image of the vehicle …” (in claim 8); “the controller replaces the non-obtainable image area of the top view image of the vehicle…”(in claim 9); “he controller determines a movement direction of the image of the vehicle …”(in claim 10); “the controller replaces the non-obtainable image area of the top view image of the vehicle…”(in claim 11); “the controller generates a left image of the vehicle by using the front image of the vehicle of the first camera and the rear image of the vehicle of the second camera” (in claim 13); and “the controller generates a shadow image on a boundary of an image of the vehicle surrounded with the replacement image area”(in claim 14).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Paragraph [0043] and Figure 2.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “maximum resolution” in claims 1 and 8 is a relative term which renders the claim indefinite. The term “maximum resolution” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, thereby renders the claims indefinite. 
The rest of the dependent claims 2-7 and 9-14 are rejected based on their dependency from the rejected claims 1 and 8.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kohara et al. (Pub. No. US 20190246068 A1).

Regarding claim 1, Kohara discloses a method of displaying a top view image of a vehicle, the method comprising: extracting, by a controller, a location of maximum resolution of a top view image of a vehicle generated by cameras (Fig. 1, ¶0021: Each of the cameras 2 to 5 repeatedly captures images of the respective imaging regions…the captured images outputted to the display control device 9 are converted into a bird's-eye image by the display control device 9); setting, by the controller, a replacement image area that is larger than an image area of the vehicle (Fig. 4, history images C0 and C4) included in the top view image of the vehicle by a reference value at the location of the maximum resolution of the top view image of the vehicle (¶¶0027, 0052: The history image acquiring unit 27 extracts a partial area ahead in the traveling direction of the host vehicle as a history image from the captured bird's-eye image…); and replacing, by the controller, a non-obtainable image area (non-imaging areas B0 to B7) of the top view image of the vehicle with the replacement image area (¶0053: In the periods at the next times T1, T2, and T3, the position of the history image C0 relative to the host vehicle changes as the vehicle moves. The image processing unit 13 creates display bird's-eye images at the times T1, T2 and T3 by combining partial areas overlapping the non-imaging areas B1 to B3 from the history image C0 as supplementary images with the real time images A1 to A3 at the respective times), wherein the reference value is a value that is larger than the non-obtainable image area (See Fig. 4, history images C0 and C4 width larger the non-imaging areas B0 to B7).

Regarding claim 2, Kohara discloses the method of claim 1, further comprising: replacing, by the controller, the non-obtainable image area of the top view image of the vehicle with the replacement image area according to a movement of an image of the vehicle due to a movement of the vehicle (Fig. 4, ¶0053: In the periods at the next times T1, T2, and T3, the position of the history image C0 relative to the host vehicle changes as the vehicle moves. The image processing unit 13 creates display bird's-eye images at the times T1, T2 and T3 by combining partial areas overlapping the non-imaging areas B1 to B3 from the history image C0 as supplementary images with the real time images A1 to A3 at the respective times).

Regarding claim 3, Kohara discloses the method of claim 2, wherein: the controller determines a movement direction of the image of the vehicle based on a movement distance of the vehicle detected by a distance sensor and a steering angle of a steering wheel of the vehicle detected by a steering angle sensor (¶0038: the movement amount calculating unit 25 calculates the movement amount of the host vehicle based on the shift range information, and vehicle behavior information such as vehicle speed information, the steering angle or the yaw rate information, and the like).

Regarding claim 4, Kohara discloses  method of claim 1, wherein: the controller replaces the non-obtainable image area of the top view image of the vehicle with the replacement image area by using a location coordinate of the image of the vehicle, a location coordinate of the non-obtainable image area of the top view image of the vehicle, and a location coordinate of the replacement image area (¶0047: the image processing unit 13 determines whether the relative position of the imaging region of the history image with respect to the host vehicle has reached a predetermined history image update position. This history image update position is a predetermined position with reference to the non-imaging area corresponding to the position of the host vehicle, and is predetermined in accordance with the traveling direction (in other words, forward or reverse) of the host vehicle).

Regarding claim 5, Kohara discloses the method of claim 1, wherein: the cameras include a first camera for obtaining a front image of the vehicle, a second camera for obtaining a rear image of the vehicle, a third camera for obtaining a left image of the vehicle, and a fourth camera for obtaining a right image of the vehicle (Fig. 1, cameras 2 to 5).
Regarding claim 8, Kohara discloses a device for displaying a top view image of a vehicle, the device comprising: cameras configured to photograph surrounding areas of a vehicle (Fig. 1, ¶0021: Each of the cameras 2 to 5 repeatedly captures images of the respective imaging regions); and a controller configured to extract a location of maximum resolution of a top view image of the vehicle generated by the cameras (¶0021: the captured images outputted to the display control device 9 are converted into a bird's-eye image by the display control device 9), wherein the controller sets a replacement image area that is larger than an image area of the vehicle (Fig. 4, history images C0 and C4) included in the top view image of the vehicle by a reference value at the location of the maximum resolution of the top view image of the vehicle (¶¶0027, 0052: The history image acquiring unit 27 extracts a partial area ahead in the traveling direction of the host vehicle as a history image from the captured bird's-eye image…), and wherein the reference value is a value that is larger than the non-obtainable image area of the top view image of the vehicle (See Fig. 4, history images C0 and C4 width larger the non-imaging areas B0 to B7), and wherein the controller replaces a non-obtainable image area of the top view image of the vehicle with the replacement image area  and controls the display device so as to display the replaced top view image of the vehicle (¶¶0035, 0053: In the periods at the next times T1, T2, and T3, the position of the history image C0 relative to the host vehicle changes as the vehicle moves. The image processing unit 13 creates display bird's-eye images at the times T1, T2 and T3 by combining partial areas overlapping the non-imaging areas B1 to B3 from the history image C0 as supplementary images with the real time images A1 to A3 at the respective times).
Regarding claim 9, Kohara discloses the device of claim 8, wherein: the controller replaces the non-obtainable image area of the top view image of the vehicle with the replacement image area according to a movement of an image of the vehicle due to a movement of the vehicle, and controls the display device so as to display the replaced top view image of the vehicle (¶¶0035, 0053: In the periods at the next times T1, T2, and T3, the position of the history image C0 relative to the host vehicle changes as the vehicle moves. The image processing unit 13 creates display bird's-eye images at the times T1, T2 and T3 by combining partial areas overlapping the non-imaging areas B1 to B3 from the history image C0 as supplementary images with the real time images A1 to A3 at the respective times).
Regarding claim 10, Kohara discloses the device of claim herein: the controller determines a movement direction of the image of the vehicle based on a movement distance of the vehicle detected by a distance sensor and a steering angle of a steering wheel of the vehicle detected by a steering angle sensor (¶0038: the movement amount calculating unit 25 calculates the movement amount of the host vehicle based on the shift range information, and vehicle behavior information such as vehicle speed information, the steering angle or the yaw rate information, and the like).

Regarding claim 11, Kohara discloses the device of claim 8, wherein: the controller replaces the non-obtainable image area of the top view image of the vehicle with the replacement image area by using a location coordinate of the image of the vehicle, a location coordinate of the non-obtainable image area of the top view image of the vehicle, and a location coordinate of the replacement image area (¶0047: the image processing unit 13 determines whether the relative position of the imaging region of the history image with respect to the host vehicle has reached a predetermined history image update position. This history image update position is a predetermined position with reference to the non-imaging area corresponding to the position of the host vehicle, and is predetermined in accordance with the traveling direction (in other words, forward or reverse) of the host vehicle).

Regarding claim 12, Kohara discloses the device of claim 8, wherein: the cameras include a first camera for obtaining a front image of the vehicle, a second camera for obtaining a rear image of the vehicle, a third camera for obtaining a left image of the vehicle, and a fourth camera for obtaining a right image of the vehicle (Fig. 1, cameras 2 to 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohara et al. (Pub. No.  US 20190246068 A1) in view of Itoh et al. (Pub. No. US 20160165148 A1).

Regarding claim 6, Kohara does not explicitly disclose  wherein: when the third camera has a failure, the controller generates a left image of the vehicle by using the front image of the vehicle of the first camera and the rear image of the vehicle of the second camera.
However, Itoh discloses wherein: when the third camera has a failure, the controller generates a left image of the vehicle by using the front image of the vehicle of the first camera and the rear image of the vehicle of the second camera (¶0058:When the right camera 103 is faulty, bird's-eye images T1, T3, and T4 are generated at S22. The front camera 101 and the rear camera 107 are adjacent to the right camera 103 and correspond to bird's-eye images T1 and T4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kohara by utilizing when the third camera has a failure, the controller generates a left image of the vehicle by using the front image of the vehicle of the first camera and the rear image of the vehicle of the second camera, as taught by Itoh, for decreasing an area around a vehicle not displayed in case of failure of at least one camera (Itoh: ¶¶0003-0004)
Regarding claim 13, Kohara does not explicitly disclose wherein: when the third camera has failure, the controller generates a left image of the vehicle by using the front image of the vehicle of the first camera and the rear image of the vehicle of the second camera.
However, Itoh discloses wherein: when the third camera has failure, the controller generates a left image of the vehicle by using the front image of the vehicle of the first camera and the rear image of the vehicle of the second camera (¶0058:When the right camera 103 is faulty, bird's-eye images T1, T3, and T4 are generated at S22. The front camera 101 and the rear camera 107 are adjacent to the right camera 103 and correspond to bird's-eye images T1 and T4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kohara by utilizing wherein: when the third camera has failure, the controller generates a left image of the vehicle by using the front image of the vehicle of the first camera and the rear image of the vehicle of the second camera, as taught by Itoh, for decreasing an area around a vehicle not displayed in case of failure of at least one camera (Itoh: ¶¶0003-0004)
Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohara et al. (Pub. No.  US 20190246068 A1) in view of Watanabe et al. (Pub. No. JP2020088697A). 
Regarding claim 7, Kohara does not explicitly disclose wherein: the controller generates a shadow image on a boundary of an image of the vehicle surrounded with the replacement image area.
However, Watanabe discloses wherein: the controller generates a shadow image on a boundary of an image of the vehicle surrounded with the replacement image area (¶0039: the color combining unit 38d creates a shadow image corresponding to the own vehicle image M).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kohara by utilizing wherein: the controller generates a shadow image on a boundary of an image of the vehicle surrounded with the replacement image area, as taught by Watanabe, such that the edge portion of the vehicle image becomes clear, and the positional relationship between an object existing around the vehicle easily recognized by a user (Watanabe: ¶0039). 
Regarding claim 14, Kohara does not explicitly disclose  wherein: the controller generates a shadow image on a boundary of an image of the vehicle surrounded with the replacement image area.
However, Watanabe discloses wherein: the controller generates a shadow image on a boundary of an image of the vehicle surrounded with the replacement image area ¶0039: the color combining unit 38d creates a shadow image corresponding to the own vehicle image M).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kohara by utilizing the controller generates a shadow image on a boundary of an image of the vehicle surrounded with the replacement image area, as taught by Watanabe, such that the edge portion of the vehicle image becomes clear, and the positional relationship between an object existing around the vehicle easily recognized by a user (Watanabe: ¶0039). 
The following is the prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Watanabe et al. (US 20200167996 A1) describes a periphery monitoring device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHNAEL AYNALEM/            Primary Examiner, Art Unit 2488